Citation Nr: 1753256	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-02 213	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for coronary artery disease/ischemic heart disease.

2. Entitlement to service connection for residuals of a stroke.

3. Entitlement to service connection for diplopia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1964.  These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011, March 2012, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing before a Veterans Law Judge in a March 2015 hearing; the transcript is associated with the claims file.  However, during the pendency of the appeal, the Veterans Law Judge retired.  The Veteran was notified in September 2017 that he was entitled to another hearing before the Board.  38 C.F.R. § 20.707 (2017).  The Veteran has indicated that he does not wish to have an additional hearing.  As such, the Board may proceed on the appeal.  The undersigned has reviewed the transcript.

The Board remanded these claims for in October 2015 and December 2016 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not sustain coronary heart disease and/or ischemic heart disease), in service or exhibit chronic in-service or continuous post-service symptomatology of such, it did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.
2. The probative evidence of record does not show that the Veteran's stroke is related to his active military service, or due to an in-service injury, disease or illness.

3. The probative evidence of record does not show that the Veteran's diplopia (double vision) is related to his active military service, or due to an in-service injury, disease or illness.


CONCLUSIONS OF LAW

1. The criteria for service connection for a heart disability, to include ischemic heart disease, specifically manifested by coronary artery disease, status post coronary artery bypass graft, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

3. The criteria for service connection for a vision disability have not been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Veteran was provided notification letters in March 2010, March 2012 and June 2012 that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (1); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has also satisfied its duty to assist the Veteran with the development of evidence.  The claims file includes the Veteran's service records, VA treatment records, and private treatment records, and the Veteran has not indicated that there are additional records to be obtained.

Further, the Veteran underwent relevant VA examinations, including in January 2016.  In addition several addendum medical opinions were rendered, including in August 2016, February 2017 and August 2017.  The Board notes, that the accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales for the opinions expressed.  As such, the Board finds that the VA examination reports, particularly the February 2017 and August 2017 addendum medical opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also finds that there has been substantial compliance with its October 2015 and December 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, outstanding VA treatment records were obtained and associated with the evidence of record before the Board, and the Veteran was afforded adequate VA examinations in February 2017 and August 2017and his claims were readjudicated by the RO in an August 2017 Supplemental Statement of the Case.

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.  The Board will therefore review the merits of the Veteran's claim.

Legal Criteria for Service Connection Generally

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, certain enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Pursuant to 38 C.F.R. § 3.303 (b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may also be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307 (a)(3); 3.309(a) (2017).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Heart Disability

The Veteran seeks service connection for a heart disability, to include ischemic heart disease, including a specific diagnosis of coronary artery disease, status post coronary artery bypass graft.

The Veteran testified that he was first diagnosed with coronary artery disease at the McGuire VA Medical Center in Richmond, Virginia, after he had a heart attack or mini-stroke in late 1990 or early 1991.  See Board hearing transcript, dated in March 2015.

The Veteran is competent to report his observable symptoms and history, including the onset and timing of any cardiovascular difficulties, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Nevertheless, he is not competent to diagnose a specific cardiovascular condition or the cause of his symptoms, as this requires testing and medical expertise.  Id.  

VA treatment in January 2002 indicates the Veteran had cardiac catheterization that showed Lad with mild stenosis of 50-60 and special stenosis of 75%. D2- 75% proximal stenosis.

A March 2005 imaging study reveals no definitive reversible perfusion defects indicative of myocardium at risk for ischemia in the LV Myocardium.  The right coronary artery was a medium caliber dominant vessel.  It contained a 30% proximal lesion along with a 95% mid lesion distally; the RCA gave off a medium caliber posterior descending artery.  The posterior descending artery contained a 70% mid lesion which was diffuse in nature.  There was also a small caliber posterolateral branch artery which was free of disease.

VA treatment records from Richmond VA Medical Center, dated in March 1990 to November 1991, showed that the Veteran had a codominant system.  The Veteran had a short, but large left main coronary artery which was free of significant disease.  His Lad was a large long vessel coursing well around the apex with a few proximal irregularities but no significant stenosis.  The first diagonal was a large vessel free of disease.  The second diagonal was branching, with a proximal 90% stenosis and a second 90% stenosis at the takeoff of the inferior branch.

The medical data presented entails both examination and treatment records compiled by VA and non-VA medical professionals.  VA medical examinations in January 2016, August 2016 and March 2017 showed that the Veteran's heart condition qualifies within the accepted medical definition of ischemic heart disease (IHD), it was indicated that continuous medication is required for control of the Veteran's heart condition, and he has had a myocardial infarction. There was no congestive heart failure (CHF), no cardiac arrhythmia, no heart valve condition, no active valvular infection, rheumatic heart disease or endocarditis, and no pericarditis or syphilitic heart disease.  He has had percutaneous coronary intervention and coronary artery bypass surgery.  Heart rhythm was regular.  Heart sound was normal.  No evidence of cardiac hypertrophy was noted.  No evidence of cardiac dilatation.  Wall thickness was normal.  A 2003 audiogram indicates that his coronary artery angiogram was abnormal.

A medical opinion was sought and provided in February 2017 and August 2017.  In response to the 1990 private medical records showing myocardial infarction, unstable angina, and coronary artery disease, as well as lay statements from the Veteran, concerning the commencement and duration of his cardiovascular symptomatology.  The VA examiner opined, "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  After a complete review of the entire record, the examiner opined that a review of the service treatment records (STRs), including separation physical in 1964 indicate a lack of documentation of CAD or heart symptoms.  The VA examiner further states, "I have a few medical records from 1964 till 1989-none document any cardiac condition."

The Board notes that the Veteran testified at his March 2015 Board hearing that he started experiencing heart problem shortly after he was discharged from active duty.  However, the competent evidence of record shows that the Veteran was first diagnosed with coronary artery disease in 1990, more than 25 years after he separated from the military.  Furthermore, the evidence does not show that his heart condition developed to a compensable degree within the specified time period after release from service to qualify for the presumption of service connection.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014).

In sum, the preponderance of the evidence is against a finding that the Veteran has a current heart disability that is related to service; as such service connection is not warranted.


Stroke and Double Vision

The Veteran contends that his stroke and double vision are related to a heart catherization performed at Richmond VAMC in March 2010.  He testified at his March 2015 Board hearing that VA medical practitioner admitted to him that he had two strokes during his surgery.

The Board notes that the Veteran signed a consent agreement in March 2010 prior to his surgery.

The Veteran's service treatment records and separation examination in 1964 are silent for treatment, complaint or diagnosis of stroke and diplopia.  The Veteran first reported that he suffered from stroke and double vision over 25 years after active military service.

Treatment records from Richmond VAMCA shows that the Veteran underwent cardiac catheterization for angina related to your coronary artery disease status post coronary artery bypass graft condition in March 2010.  Nursing note dated in March 2010 shows his status post catheterization was stable, vital signs within normal range  There were positive pedal pulses bilaterally; he complained of double vision and stated that he sometimes had it at home but it was worse at night and stated he had to hold on the bathroom wall when walking.  Vital signs remained unchanged.  He also complained of a worsening headache.  The Veteran reported that his vision was not at baseline but was not as bad as it had been throughout the night.  A March 2010 VA treatment record shows the Veteran was seen by a neurology for complaint of diplopia which started after the cardiac cathenzation.  He reported the diplopia had been going on for several months.  The record notes a stroke work up following cathenzation was negative.  The record further notes that MRI was unremarkable.

An April 2010 VA treatment note shows he reported that his private physician Dr. Noah told him he had stroke, although MRI was negative after the event.  The Veteran also testified that his private neurologist told him he has diplopia.  The diplopia was noted as still present but improved since onset.  See DRO hearing transcript, dated in September 2014.

An October 2010 VA treatment report indicates that the Veteran was seen for left foot numbness and chronic left sided weakness.  The record notes a suspected ischemic stroke which occurred following cardiac catheterization in March 2010 Assessment following examination was left foot numbness, questionable peripheral neuropathy during neurology consults in November 2010.  However, brain MRI showed no acute intracranial hemorrhage and no midline shift, mass effect or herniation.  On impression, there was no evidence of acute intracranial hemorrhage and no midline shift, mass effect or herniation.  Further impression showed no evidence of acute intracranial abnormality and minimal nonspecific deep subcortical and penventncular white matter disease.  There was mild, age appropriate global cerebral volume loss.  The October 2010 treatment note indicates the MRI demonstrated no clear etiology for his symptoms and was unremarkable based on his stated age.  There was an unremarkable MR angiogram of the cervical and intracranial vasculature.  Assessment was dorsal midbrain syndrome consistent with lacunar scheme stroke associated with left paresis sensory loss, and ataxia, multiple vascular risk factors, and diplopia secondary to exotropia and right hypertropia.

A November 2010 VA treatment record showed there is no diffusion restriction; there are no significant supratentorial white matter abnormalities.  There is no pathologic enhancement following contrast administration.  High-resolution imaging of the orbits demonstrates no bulbar retrobulbar mass.  The optic or sheath complex is unremarkable.  The extraocular muscles are symmetric.  The paranasal sinuses and mastoid air cells demonstrate no signal abnormality and the midline structures are intact Marrow signal is within normal limits.

In an August 2016 medical addendum report, the VA examiner opined that the Veteran claimed conditions are less likely than not (less than 50 percent probability) related to his active military service.  She further opined that stroke after cardiac catheterization is a known complication- though low risk, it is seen most frequently in veterans with HPT, severity of coronary artery disease (triple vessel). 

The Board notes that the Veteran contends that his residual stroke and diplopia are related to his heart catheterization.  However, this cannot form a claim for secondary service connection for the stroke and diplopia because the heart disease is not a service-connected disability.  The Board also notes that compensation under 38 U.S.C. 1151 was previously denied by the Board in December 2016.  

Furthermore, the probative evidence of record does not show that the Veteran's residual stroke and double vision were incurred in or caused by his active duty service.  

The Board also considered the lay statements offered in support of the Veteran's claims.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his conditions.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr, 21 Vet. App. 303.  Thereby, the Veteran is not competent to definitively state the cause of his residual stroke and diplopia.

The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection for lumbar spondylosis, right shoulder and bilateral lower and upper peripheral radiculopathy, it is not applicable.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 505, 509-10 (2007).






ORDER

Entitlement to service connection for coronary artery disease/ischemic heart disease is denied.

Entitlement to service connection for residual of a stroke is denied.

Entitlement to service connection for diplopia is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


